998 S.W.2d 417 (1999)
In re Avi B. MARKOWITZ, Relator.
No. 10-99-198-CV.
Court of Appeals of Texas, Waco.
September 15, 1999.
Margaret H. Kohn, C. Patrick Meece, Meece & Kohn, Bryan, for Relator.
John M. DeLaney, Bryan, for Respondent.
*418 Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

MEMORANDUM OPINION
PER CURIAM.
Avi B. Markowitz filed a petition for writ of mandamus with this Court. See TEX. R.APP. P. 52. Markowitz sought an order compelling the trial court to hold a hearing. Markowitz has filed a motion to dismiss his petition.
The motion to dismiss states that the trial court scheduled and held a hearing after the petition was filed. This renders the petition for mandamus moot. Respondent has not filed a response to the motion.
Markowitz' petition for writ of mandamus is denied as moot. TEX.R.APP. P. 52.8(a). Costs are taxed against Markowitz.